OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                       'JEKFFE SORTED FIRST CLASSS^k
                         an BUSINESS
              .O87.FIC.LgUU iaim<aiiMS<@<e
                                     .,<„„..„„. . J*1 "^
                                                                              /.1'^JlW.mLiU^^J



.; x -• u:- - i •.:• stats #'• tek&$ • *
              PEWALTY FOf* *,                               02 1R
12/23/2014    PRIVATE USE*                                  0002003152     JAN06    2015

GLASS, ARELIOUS                 Tr Ct. Nofplw* MA,LED FROM z,pV^^82l6T4-01
On this day, the application for\11 07 Writ of Habeas Corpus has been received
and presented to the Court.       % ": -_; \
                                    .  **                    Abel Acosta, Clerk

                              ARELIOUS GLASS                                            IS
                                                                                      P
                              JJLJILKKUMU                              ^ |# ^
                              fflUll IIIIUMLJT*W'M¥il06
                                                                 ifysh
KCJyS3B      7740S